
	
		II
		112th CONGRESS
		2d Session
		S. 3319
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2012
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to revise the
		  route of the North Country National Scenic Trail in northeastern Minnesota to
		  include existing hiking trails along the north shore of Lake Superior, in the
		  Superior National Forest, and in the Chippewa National Forest, and for other
		  purposes.
	
	
		1.North Country National Scenic
			 Trail route revisionThe first
			 sentence of section 5(a)(8) of the National Trails System Act (16 U.S.C.
			 1244(a)(8)) is amended—
			(1)by striking
			 thirty-two hundred miles and inserting 4,600
			 miles; and
			(2)by striking
			 North Country Trail Report, dated June 1975 and
			 inserting North Country National Scenic Trail, Authorized
			 Route, dated February 16, 2005, and numbered 649/80,002.
			
